Exhibit Compton Petroleum Corporation Consolidated Financial Statements March 31, 2009 (Unaudited) Compton Petroleum Corporation Consolidated Balance Sheets (thousands of dollars) March 31, 2009 December 31, 2008 (unaudited) Assets Current Cash $ 6,115 $ 3,892 Accounts receivable 47,302 65,217 Risk management gain (Note 12b) 7,619 8,284 Other current assets 15,705 12,163 76,741 89,556 Property and equipment 2,068,895 2,088,668 Goodwill 9,933 9,933 Other assets 472 426 $ 2,156,041 $ 2,188,583 Liabilities Current Accounts payable $ 71,197 $ 125,292 Future income taxes 2,134 2,403 73,331 127,695 Long term debt (Note 3) 885,055 829,321 Asset retirement obligations (Note 6) 34,164 34,281 Future income taxes 286,905 302,834 Non-controlling interest (Note 7) 58,966 59,762 1,338,421 1,353,893 Shareholders’ equity Capital stock (Note 4) 237,349 237,703 Contributed surplus (Note 8a) 33,682 33,030 Retained earnings 546,589 563,957 817,620 834,690 $ 2,156,041 $ 2,188,583 See accompanying notes to the consolidated financial statements - 2 - Compton Petroleum Corporation Consolidated Statements of Earnings (Loss) and Other Comprehensive Income (unaudited) (thousands of dollars, except per share amounts) Three months ended March 31, 2009 2008 Revenue Oil and natural gas revenues $ 68,899 $ 160,699 Royalties (12,040 ) (33,487 ) 56,859 127,212 Expenses Operating 21,490 28,842 Transportation 1,483 2,254 General and administrative 6,657 8,922 Stock-based compensation (Note 8c) 915 2,996 Strategic review and restructuring - 2,568 Interest and finance charges (Note 9) 13,917 15,851 Foreign exchange and other (gains) and losses (Note 13) 16,738 16,172 Risk management (gain) loss (Note 12c) (8,991 ) 162 Depletion and depreciation 35,558 41,807 Accretion of asset retirement obligations 736 812 88,503 120,386 Earnings (loss) before taxes and non-controlling interest (31,644 ) 6,826 Income taxes (Note 11) Current 425 8 Future (16,198 ) 3,286 (15,773 ) 3,294 Earnings (loss) before non-controlling interest (15,871 ) 3,532 Non-controlling interest (Note 7) 1,497 1,913 Net earnings (loss) and other comprehensive income (17,368 ) 1,619 Net earnings (loss) per share (Note 10) Basic $ (0.14 ) $ 0.01 Diluted $ (0.14 ) $ 0.01 Compton Petroleum Corporation Consolidated Statements of Retained Earnings (unaudited) (thousands of dollars) Three months ended March 31, 2009 2008 Retained earnings, beginning of period $ 563,957 $ 609,852 Net earnings (loss) (17,368 ) 1,619 Premium on redemption of shares (Note 4) - (597 ) Retained earnings, end of period $ 546,589 $ 610,874 See accompanying notes to the consolidated financial statements. - 3 - Compton Petroleum Corporation Consolidated Statements of Cash Flow (unaudited) (thousands of dollars) Three months ended March 31, 2009 2008 Operating activities Net earnings (loss) $ (17,368 ) $ 1,619 Amortization and other 420 (107 ) Depletion and depreciation 35,558 41,807 Accretion of asset retirement obligations 736 812 Unrealized foreign exchange and other (gains) and losses 16,730 16,177 Future income taxes (16,198 ) 3,286 Unrealized risk management (gain) loss 664 773 Stock-based compensation 499 2,249 Asset retirement expenditures (497 ) (940 ) Non-controlling interest 1,497 1,913 22,041 67,589 Change in non-cash working capital (7,925 ) 326 14,116 67,915 Financing activities Issuance (repayment) of bank debt 39,249 35,238 Proceeds from share issuances (net) - 1,918 Distributions to partner (2,293 ) (2,292 ) Redemption of common shares (200 ) (724 ) 36,756 34,140 Investing activities Property and equipment additions (16,142 ) (101,050 ) Property acquisitions - (10,998 ) Property dispositions - 480 Change in non-cash working capital (32,507 ) 17,462 (48,649 ) (94,106 ) Change in cash 2,223 7,949 Cash, beginning of period 3,892 8,665 Cash, end of period $ 6,115 $ 16,614 See accompanying notes to the consolidated financial statements. - 4 - Compton Petroleum Corporation Notes to the Consolidated Financial Statements (unaudited) (Tabular amounts in thousands of dollars, unless otherwise stated) March 31, 2009 1.Basis of presentation Compton Petroleum Corporation (the “Company” or “Compton”) explores for and produces petroleum and natural gas reserves in the Western Canada Sedimentary Basin. These consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.The consolidated financial statements also include the accounts of Mazeppa Processing Partnership (the “Partnership” or “MPP”) in accordance with Accounting Guideline 15 (“AcG-15”), Consolidation of Variable Interest Entities, as outlined in Note 7. These consolidated interim financial statements have been prepared by Management in accordance with accounting principles generally accepted in Canada.Certain information and disclosure normally required to be included in notes to annual consolidated financial statements have been condensed or omitted.The consolidated interim financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto in the Company’s annual report for the year ended December 31, 2008.The consolidated interim financial statements have been prepared following the same accounting policies and methods of computation as the audited consolidated financial statements for the year ended December 31, 2008 except as disclosed in Note 2 below. All amounts are presented in Canadian dollars unless otherwise stated. 2.Changes in accounting policies and procedures On January 1, 2009, the Company adopted the Canadian Institute of Chartered Accountants (“CICA”) Handbook Section 3064, “Goodwill and Intangible Assets”.The new standard replaces the previous goodwill and intangible asset standard and revises the requirement for recognition, measurement, presentation and disclosure of intangible assets.The adoption of this standard has had no significant impact on the Company’s consolidated financial statements. In February 2008, the Accounting Standards Board (“AcSB”) confirmed the transition from Canadian Generally Accepted Accounting Principles (“GAAP”) to International Financial Reporting Standards (“IFRS”) and set the date for convergence at January 1, 2011.The Company is in the process of scoping the magnitude of the conversion project, identifying areas where differences exist between GAAP and IFRS and identifying areas where significant choices exist between alternative accounting treatments.The Company expects the transition to IRFS to have an impact on the consolidated financial statements. In January 2009, the CICA issued Handbook Section 1582, “Business Combinations” which requires all assets and liabilities of an acquired business be recorded at fair value at acquisition.Obligations for contingent consideration and contingencies will also be recorded at fair value at the acquisition date.The standard also states that acquisition related costs are expensed as incurred and that restructuring charges will be expensed in the periods after the acquisition date.The standard applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period on or after January 1, 2011.The Company is currently assessing the impact of the new standard on its consolidated financial statements. In January 2009, the CICA issued Handbook Section 1601,”Consolidations” and Section 1602, “Non-controlling Interests”.Section 1601 establishes standards for the preparation of consolidated financial statements. Section 1602 establishes standards for accounting for a non-controlling interest in consolidated financial statements subsequent to a business combination.These standards apply to interim and annual consolidated financial statements relating to fiscal years beginning on or after January 1, 2011.The Company is currently assessing the impact of these new standards on its consolidated financial statements. - 5 - Compton Petroleum Corporation Notes to the Consolidated Financial Statements (unaudited) (Tabular amounts in thousands of dollars, unless otherwise stated) March 31, 2009 3.Long term debt March 31, 2009 December 31, 2008 Syndicated bank debt Prime rate $ 60,000 $ 20,000 Bankers’ acceptance 270,000 270,000 Discount to maturity (1,350 ) (599 ) 328,650 289,401 Senior term notes US $450 million senior term notes 567,090 551,070 Unamortized transaction costs (10,685 ) (11,150 ) 556,405 539,920 $ 885,055 $ 829,321 As at March 31, 2009, the Company had arranged a $500 million authorized senior credit facility with a syndicate of banks.Certain syndicate members representing $90 million of the facility have elected not to extend their participation beyond the term date of the renewed facility, July 2, The scheduled annual review of the facility is currently ongoing and if not extended, amounts then outstanding under the facility are due July 3, 2010.Additionally, should the four remaining syndicate members, three of which are Canadian chartered banks, not increase their participation or no new syndicate participants are secured, the authorized amount would be reduced to $410 million or such other amount as the syndicate may determine. The amount that may be drawn on the facility is limited by a provision contained in the senior term note trust indenture.The provision limits secured debt to an amount not to exceed an adjusted consolidated net tangible asset value (“ACNTA”) as defined in the indenture.The ACNTA calculation is made quarterly and is based upon year end reserves utilizing December 31, 2008 constant dollar prices.A preliminary ACNTA calculation at March 31, 2009 indicates that drawings on our secured debt may be limited to approximately $392 million as a result of this provision. The senior credit facilities are secured by a first fixed and floating charge debenture in the amount of $1.0 billion covering all the Company’s assets and undertakings. 4.Capital stock Issued and outstanding March 31, 2009 December 31, 2008 Number of shares Amount Number of shares Amount (000s) (000s) Common shares outstanding, beginning of period 125,760 $ 237,703 129,098 $ 235,871 Shares issued for services - - 50 490 Shares issued under stock option plan - - 1,388 10,363 Shares repurchased (187 ) (354 ) (4,776 ) (9,021 ) Common shares outstanding, end of period 125,573 $ 237,349 125,760 $ 237,703 - 6 - Compton Petroleum Corporation Notes to the Consolidated Financial Statements (unaudited) (Tabular amounts in thousands of dollars, unless otherwise stated) March 31, 2009 4.Capital stock (continued) The Company’s normal course issuer bid program expired on March 24, 2009.Under the program, the Company could purchase for cancellation up to 6 million of its common shares, representing approximately 5.0% of the issued and outstanding common shares at the time the bid received regulatory approval.During the three months ended March 31, 2009, the Company purchased for cancellation 187,000 common shares at an average price of $1.07 per share (December 31, 2008 - 4,775,900 shares at an average price of $1.85 per share) pursuant to the normal course issuer bid. Any excess of the purchase price over book value has been charged to retained earnings, and any excess of the book value over the purchase price has been charged to contributed surplus.The Company has not renewed the program. 5.Capital structure The
